 

Exhibit 10.16

 



EXECUTION VERSION

 

AMENDMENT NO. 7 TO LOAN FINANCING AND SERVICING AGREEMENT, dated as of February
15, 2019 (this “Amendment”), among Darby Creek LLC, a Delaware limited liability
company (the “Borrower”), Deutsche Bank AG, New York Branch, as administrative
agent (the “Administrative Agent”), each Lender party hereto (each, a “Lender”
and collectively, the “Lenders”) and Wells Fargo Bank, National Association, as
collateral agent and collateral custodian (the “Collateral Agent”).

 

WHEREAS, the Borrower, the Collateral Agent, the Lenders and the Administrative
Agent are party to the Loan Financing and Servicing Agreement, dated as of
February 20, 2014 (as amended, supplemented, amended and restated and otherwise
modified from time to time, the “Loan Agreement”); and

 

WHEREAS, the Borrower, the Administrative Agent, the Lenders and the Collateral
Agent have agreed to amend the Loan Agreement in accordance with the terms and
conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.          Defined Terms. Terms used but not defined herein have the
respective meanings given to such terms in the Loan Agreement.

 

ARTICLE II


 

Amendments

 

SECTION 2.1.          Amendments to the Loan Agreement. As of the date of this
Amendment, the Loan Agreement is hereby amended as follows:

 

(a)          by deleting the definition of “Revolving Period” in its entirety
and inserting the following in lieu thereof:

 

““Revolving Period” means the period of time starting on the Effective Date and
ending on the earliest to occur of (i) February 26, 2019 or, if such date is
extended pursuant to Section 2.6, the date mutually agreed upon by the Borrower
and each Agent, (ii) the date on which the Facility Amount is terminated in full
pursuant to Section 2.5 or (iii) the occurrence of a Facility Termination
Event.”

 

 

 

 

ARTICLE III

 

Conditions to Effectiveness

 

SECTION 3.1.          This Amendment shall become effective as of the date first
written above upon the execution and delivery of this Amendment by each party
hereto.

 

ARTICLE IV

Representations and Warranties

 

SECTION 4.1.          The Borrower hereby represents and warrants to the
Administrative Agent that, as of the date first written above, (i) no Facility
Termination Event or Unmatured Facility Termination Event has occurred and is
continuing and (ii) the representations and warranties of the Borrower contained
in the Loan Agreement are true and correct in all material respects on and as of
such day (other than any representation and warranty that is made as of a
specific date).

 

ARTICLE V

Miscellaneous

 

SECTION 5.1.          Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 5.2.          Severability Clause. In case any provision in this
Amendment shall be invalid, illegal or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

SECTION 5.3.          Ratification. Except as expressly amended and waived
hereby, the Loan Agreement is in all respects ratified and confirmed and all the
terms, conditions and provisions thereof shall remain in full force and effect.

 

SECTION 5.4.          Counterparts. The parties hereto may sign one or more
copies of this Amendment in counterparts, all of which together shall constitute
one and the same agreement. Delivery of an executed signature page of this
Amendment by facsimile or email transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

SECTION 5.5.          Headings. The headings of the Articles and Sections in
this Amendment are for convenience of reference only and shall not be deemed to
alter or affect the meaning or interpretation of any provisions hereof.

 

[Signature pages follow]

 

 2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

  DARBY CREEK LLC, as Borrower       By:  /s/ William Goebel     Name:  William
Goebel     Title:  Chief Financial Officer

 

[Darby Creek – Seventh Amendment to LFSA]

 

 

 

 



  DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent       By:  /s/ Amit
Patel     Name:  Amit Patel     Title:  Managing Director

 

  By:  /s/ Kevin Tanzer     Name:  Kevin Tanzer     Title: Managing Director

  

[Darby Creek - Seventh Amendment to LFSA]

 

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent and as Collateral
Custodian       By: /s/ Rupinder Suri     Name:  Rupinder Suri     Title: Vice
President

 

[Darby Creek - Seventh Amendment to LFSA]

 

 

 

 



  DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender         By: /s/ Amit Patel    
Name:  Amit Patel     Title:  Managing Director

 

  By: /s/ Kevin Tanzer     Name:  Kevin Tanzer     Title:  Managing Director



 

[Darby Creek - Seventh Amendment to LFSA]

 

 

 

 

  TIAA, FSB, as a Lender       By:  /s/ Martin O’Brien     Name: Martin O’Brien
    Title: Director



 

[Darby Creek - Seventh Amendment to LFSA]

 

 

 

 

  KEYBANK NATIONAL ASSOCIATION, as a Lender       By:  /s/ Richard Andersen    
Name:  Richard Andersen     Title:  Designated Signer

 

[Darby Creek - Seventh Amendment to LFSA]

 

 

 

 

